DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
	Pursuant to preliminary amendments dated 26 June 2018, claims 6-15 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martis et al. (US 2004/0121982 A1; published 24 June 2004) as evidenced by Moore (WO 2011/081660 A1; published 07 July 2011).
Martis et al. discloses a peritoneal dialysis solution comprising a first part including a first solution containing icodextrin, calcium, and magnesium wherein the first part has a pH ranging from about 2.5 to about 5.0 (i.e., an acidic first liquid); a second part including sodium chloride and sodium lactate (i.e., an alkaline pH regulator) and having a pH of about 7.0 to about 12.0 (i.e., an alkaline second liquid); and wherein a mixed solution thereof has a pH ranging from about 6.5 to about 7.4 (claim 37) wherein the first part includes icodextrin in an amount ranging from about 100.0 g/L to about 220.0 g/L (claim 38) wherein the solution is sterilized (paragraphs [0007], [0009], [0010], [0031]) wherein the second part may include sodium bicarbonate (i.e., sodium hydrogen carbonate, an alkaline pH regulator) (paragraphs [0033], [0049]; claims 4, 16, 26, 33) wherein dextrose or icodextrin concentration effects transport of water and metabolic waste products across the peritoneum during peritoneal dialysis (paragraph [0008]) wherein the first part may include 4.22 g/L sodium chloride (paragraph [0048]) wherein a mixed solution thereof includes about 120-135 mEq/L sodium, about 0.5-4 mEq/L calcium, about 0.25-2 mEq/L magnesium, and about 90-110 mEq/L chloride (claim 40).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Martis et al. as discussed above and to make the peritoneal dialysis solution as discussed above wherein such solution is sterilized wherein the first acidic solution part contains about 100.0 g/L to about 220.0 g/L icodextrin and wherein the second part includes sodium lactate (i.e., an alkaline pH regulator) and wherein the mixture of the parts has a pH of about 6.5-7.4, with a reasonable expectation of success.
	Regarding the concentration of icodextrin, as evidenced by Moore, the term “about” in the dialysis art means ±10% (paragraph [0073]).
	Thus, the concentration of about 100.0 g/L to about 220.0 g/L icodextrin of Martis et al. encompasses 100g/L ±10% to 220 g/L ±10%, or 90-242 g/L icodextrin, which overlaps the claimed range of 60-94 g/L icodextrin, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I)(first paragraph).
	Alternatively, the concentration range of about 100.0 g/L to about 220.0 g/L icodextrin of Martis et al. is so close to the claimed concentration range of 60-94 g/L icodextrin that a prima facie case of obviousness exists per MPEP 2144.05(I)(second paragraph) (see, e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)).  The concentration difference in In re Aller is a difference of at least two and a half times (i.e., 10% to at least 25%) whereas the difference is in the instant case is far less than two times/twice (i.e., 94g/L to about 100g/L), and thus the concentration ranges in the instant case are very close.
	Regarding claim 7, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Martis et al. as discussed above and to make the peritoneal dialysis solution as discussed above wherein the second part includes sodium bicarbonate (i.e., sodium hydrogen carbonate, an alkaline pH regulator), with a reasonable expectation of success.
	Regarding claim 9, the concentration range of about 100.0 g/L to about 220.0 g/L icodextrin of Martis et al. is so close to the claimed concentration range of 65-85 g/L icodextrin that a prima facie case of obviousness exists per MPEP 2144.05(I)(second paragraph) (see, e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)).  The concentration difference in In re Aller is a difference of at least two and a half times (i.e., 10% to at least 25%) whereas the difference is in the instant case is far less than two times/twice (i.e., 85g/L to about 100g/L), and thus the concentration ranges in the instant case are very close.
	Alternatively regarding claim 9, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to optimize transport of water and metabolic waste products across the peritoneum during peritoneal dialysis by varying the concentration of icodextrin in the first solution of the peritoneal dialysis solution of Martis et al. as discussed above through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
	Regarding claims 10-11, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Martis et al. as discussed above and to make the peritoneal dialysis solution as discussed above wherein the first solution includes 4.22 g/L sodium chloride, with a reasonable expectation of success.  Although Martis et al. discloses 4.22 g/L sodium chloride in the first solution rather than the claimed ranges of 1.78-2.34 g/L or 1.78-2.15 g/L sodium chloride, Martis et al. also discloses that the mixed solution includes about 120-135 mEq/L sodium and about 90-110 mEq/L chloride, and thus it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to optimize the mixed solution of Martis et al. so as to achieve about 120-135 mEq/L sodium and about 90-110 mEq/L chloride therein by varying the concentration of sodium chloride in the first solution of the peritoneal dialysis solution of Martis et al. as discussed above through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
	Regarding claim 14, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Martis et al. as discussed above and to make the peritoneal dialysis solution as discussed above wherein the mixed solution therein includes about 120-135 mEq/L sodium, about 0.5-4 mEq/L calcium, about 0.25-2 mEq/L magnesium, and about 90-110 mEq/L chloride, with a reasonable expectation of success.
	Regarding claim 15, the second part of the solution of Martis et al. as discussed above has a pH of about 7.0 to about 12.0, which overlaps the claimed range of 7-7.5, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,010,563.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘563 claims merely recite additional limitations.

Claims 6 and 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,020,420.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘420 claims merely recite additional limitations, the concentration ranges overlap, and the pH ranges overlap.

Claims 6, 8-13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/499,606 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘606 claims merely recite additional limitations, the L-histidine of the ‘606 claims is basic thus making the second liquid alkaline with an alkaline pH regulator of L-histidine (and a pH controlling agent), the concentration ranges overlap, and the pH ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617